Title: To George Washington from George Clinton, 21 February 1780
From: Clinton, George
To: Washington, George


          
            Dear Sir,
            Albany 21st February 1780
          
          Immediately on the Convening of the Legislature I laid before them your Excellency’s Letter of the 16th December on the Subject of obtaining Supplies for the Army and can with Pleasure inform your Excellency that they entered upon the Business without Delay and have passed two Laws for this Purpose—The one, (after allowing one Bushel of Wheat or an equivalent in Flour per Head per month until the first of August for each Person in the respective Families within this State) impowers the Assessors to seize the Remainder and deliver over to the Comy Genl of Purchases two third Parts thereof for the use of the Army the other third Part to be stored for relieving the future Wants of the Inhabitants—The other Law, for remedying in some Degree the Deficiency of Money in the public Offices enacts that the Certificates of the Qu[arte]r Mr Genl and Comys Genl of Purchases & Forage shall be received into the State Treasury in Payment of Taxes—These Measures will I hope tend to relieve the Army from their present Distresses and perhaps put it in the Power of the public Officers to lay in some small Magazines.
          Your Excellency’s Letter of the 13th Instant respecting Major Ballard, was received by me at Pokeepsie—I deferred answering it concluding that I should receive some further Information on the Subject from the Inhabitants on my Arrival at this Place—It gives me Pain to inform your Excellency that it is the concurrent voice of the People that the Distresses which some of the Inhabitants on the Frontier experienced by having their Cattle and

other Effects taken from them and sold are to be attributed to a mercenary Spirit in some of the Officers and that those Impositions did not in the least tend to promote the public service. I will not however pretend to say that Major Ballard was influenced by improper Motives—he seems to have acted under the Orders of the Commanding Officer of the Department and with a Degree of Precaution. I am not therefore apprehensive that any criminal Prosecution will be commenced against him but should Individuals conceive themselves aggrieved by his Conduct it is not in my Power to prevent their seeking Redress by private Suits in the Courts of Justice but even then I presume if it shall appear that the Major’s Conduct was warranted by Necessity and that the Measures taken by him, tho’ not strictly conformable to Law, were calculated for the Safety of the Country and for furthering the public service, he will have little to apprehend. I have the Honor to be with the highest Respect and Esteem Your Excellency’s most obedt servt
          
            Geo: Clinton
          
        